Appeals from a decision of the Unemployment Insurance Appeal Board, filed August 16, 1974, which, upon reconsideration, affirmed the decisions of a referee sustaining initial determinations of the Industrial Commissioner holding appellants liable for the payment of unemployment insurance contributions. At issue on these appeals is the unemployment insurance status of shorthand reporters and typists engaged by the respective appellants to furnish stenographic services for various clients. In each case the board has concluded that they are employees, thereby rendering appellants liable for unemployment insurance contributions, and rejected contentions that they are independent contractors. Appellants’ brief examines this question in comprehensive detail and presents a strong argument for the opposite view. However, we are constrained to affirm the board’s decision since the activities of these reporters and typists are nearly identical with those described in Matter of England (Levine) (38 NY2d 829), wherein a finding of employment by the same administrative body was upheld. While each case must rest on its own facts, the instant record displays no circumstances that differ significantly from the situation presented in Matter of England (supra), and we perceive no basis to depart from its holding. Such differences as might arguably exist are not, in our opinion, sufficient to deprive the board’s ultimate conclusion of substantial evidentiary support. Decision affirmed, without costs. Mahoney, P. J., Greenblott, Kane, Main and Mikoll, JJ., concur.